UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 10, 2010 Hypercom Corporation (Exact name of registrant as specified in its charter) Delaware 001-13521 86-0828608 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 8888 East Raintree Drive Suite 300 Scottsdale, Arizona (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 480-642-5000 Not applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Top of the Form Item 5.07. Submission of Matters to a Vote of Security Holders. On June 10, 2010, we held our Annual Meeting of Stockholders at which our stockholders electedthree Class I Directors for a term of two years. All nominees for election as ClassI Directors were unopposed and elected as follows: Election of Directors Nominee For Withheld Abstentions Broker Non-Votes Daniel D. Diethelm — Norman Stout — Philippe Tartavull — As Class II directors, Johann J. Dreyer, Keith B. Geeslin, Ian K. Marsh, and Phillip J. Riese, continued to serve after our 2010 Annual Meeting of Stockholders. Their terms will expire at the 2011 Annual Meeting of Stockholders. In addition, our stockholders approved the adoption of the Hypercom Corporation 2010 Equity Incentive Plan. The results were as follows: Approval of Hypercom Corporation 2010 Equity Incentive Plan For Against Abstain Broker Non-Votes Finally, our stockholders ratified the selection of Ernst & Young as our independent auditor for the fiscal year ending December 31, 2010. The results were as follows: Ratification of Ernst & Young as independent auditor for 2010 For Against Abstain Broker Non-Votes — Top of the Form SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. June 11, 2010 Hypercom Corporation By: /s/ Douglas J. Reich Name: Douglas J. Reich Title: Senior Vice President, General Counsel, Chief Compliance Officer and Secretary
